ORDER
PER CURIAM.
On December 27, 2001, William Roger Moore (hereinafter, “Appellant”) filed a motion to modify his maintenance obligation to Linda Kathleen Moore (hereinafter, “Respondent”) approximately nine months after their dissolution. Appellant was terminated involuntarily from his employment and stated this constituted a significant change in circumstances to mandate a reduction in his maintenance obligation. After hearing evidence from both parties, the trial court issued its *539judgment finding Appellant self-imposed his financial difficulties and Respondent’s need for maintenance had not decreased. Appellant’s motion to modify was denied.
We have reviewed the briefs of the parties and the record on appeal. The judgment is supported by substantial and competent evidence in the record and is not against the weight of the evidence. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).